                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARCO MALDONADO,                                             CIVIL ACTION
             Petitioner,

                v.

 WARDEN, SCI-GRATERFORD and                                   NO. 17-5710
 THE ATTORNEY GENERAL OF THE
 STATE OF JOSH SHAPIRO,
                 Respondents.

                                            ORDER

       AND NOW, this 19th day of December, 2019, upon consideration of pro se petitioner’s

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Document No. 1, filed December

19, 2017), the record in this case, the Report and Recommendation of Judge Lynne A. Sitarski

dated November 20, 2019, by agreement of the parties, IT IS ORDERED as follows:

       1.      The Report and Recommendation of Judge Lynne A. Sitarski dated November 20,

2019, is APPROVED and ADOPTED;

       2.      Pro se petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus is

STAYED until further order of the Court;

       3.      The Clerk of Court shall TRANSFER this case to the Civil Suspense File

pending the parties’ efforts to reach a negotiated resolution of the matter;

       4.      The Clerk shall MARK the case CLOSED FOR STATISTICAL PURPOSES;

       5.      The Court shall RETAIN jurisdiction over the case and the case shall be

RETURNED to the Court’s active docket when there are no impediments to further proceedings

and the case may proceed to final disposition;

       6.      The entry of this Order is WITHOUT PREJUDICE to the rights of any party to

request that the case be returned to the Court’s active docket; and,
        7.       Pro se petitioner and counsel for respondents shall file and serve a joint report on

settlement at two (2) month intervals or more frequently if warranted by the circumstances. One

(1) copy of each joint report shall be served on the Court (Chambers, Room 12613) when the

original is filed.

                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.




                                                   2
